Citation Nr: 1643373	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease, patellofemoral pain syndrome, and periarticular osteopenia, for the period between February 18, 2010, and November 4, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to December 1975, with additional verified periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the October rating decision granted service connection for a left knee disability and assigned a 10 percent disability rating under Diagnostic Code 5261, which compensates for limitation of extension.    In March 2016, the RO issued a new rating decision granting a temporary 100 percent disability rating pursuant to 38 C.F.R. § 4.30 (2015), under Diagnostic Code 5055 which compensates for prosthetic replacement of the knee joint, effective November 4, 2015.  As the Veteran's knee is presently rated as 100 percent disabling from that date forward, the Board cannot assign a higher rating and it will not consider any period after that date in its analysis of the claim.  As such, the Board has characterized the appeal as one for an increased disability rating for the period between February 18, 2010, and November 4, 2015.  

To the extent that the March 2016 rating decision provides for a future rating of 30 percent disabling for residuals of a left prosthetic knee replacement, effective January 1, 2017, the Board acknowledges that this is not the maximum possible rating for that condition, but cannot presently adjudicate the propriety of a disability rating for a future point in time.  If, at the time that the rating reduction becomes effective, the Veteran wishes to challenge that rating, she is free to do so.


FINDINGS OF FACT

From February 18, 2010, and November 4, 2015, the Veteran's left knee disability resulted in painful movement, with limitation of extension to 10 degrees at most and limitation of flexion to 80 degrees at most; there was no evidence of ankylosis, recurrent subluxation, or lateral instability.  


CONCLUSION OF LAW

From February 18, 2010, and November 4, 2015, the criteria for a disability rating in excess of 10 percent for left knee degenerative joint disease, patellofemoral pain syndrome, and periarticular osteopenia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71, 4.17a, Diagnostic Codes 5256-5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in March 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and her representative.  Neither the Veteran nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  

The Board observes that on July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), which reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).   Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-170.

In the present matter, the Veteran was afforded a VA examination of her left knee in December 2011 to assess its present severity.  While that examination report did provide active movement testing and compared range of motion to the right knee, it did not address passive movement.  While this would ordinarily impose upon the Board a duty to remand the matter for an adequate VA examination, the Board draws attention to the fact that the Veteran underwent a total left knee replacement surgery in November 2015.  Because any contemporary testing of the Veteran's left knee would not accurately reflect the severity of her pre-total joint replacement knee disability, to the extent that the December 2011 VA examination report does not fully comply with the holding in Correia, issuing a remand for compliance with that decision would be futile and the Board will rely upon the evidence available in adjudicating this claim.

Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. 
Increased Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's left knee disability, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review.

As discussed above, the Veteran's left knee disability is presently rated as 100 percent disabling pursuant to under Diagnostic Code (DC) 5055, which compensates for prosthetic replacement of the knee joint, effective November 4, 2015.  Diagnostic Code 5055 provides for a total disability rating for one year following implantation of the prosthesis.  Thereafter, a 60 percent disability rating assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 30 percent rating is assigned for intermediate degrees of residual weakness, pain or limitation of motion, rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055 (2015).  As discussed above, because the Veteran is in receipt of a 100 percent disability rating from November 4, 2015, forward, the Board will not consider any period on appeal from that date.  

Prior to November 4, 2015, the Veteran's left knee disability was rated as 10 percent disabling for left knee degenerative joint disease, patellofemoral pain syndrome, and periarticular osteopenia under Diagnostic Code 5261, which provides for limitation of extension of the leg. Under that Diagnostic Code, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, DC 5261.  Normal range of extension for the knee is 140-0 degrees.  See 38 C.F.R. § 4.71, Plate II.  

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004.

Under Diagnostic Code 5260, which provides for limitation of flexion of the leg, limitation of flexion of the leg to 15 degrees is compensated with a 30 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; limitation of flexion to 45 degrees warrants a 10 percent rating; and limitation of flexion to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71, DC 5260.  

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2015).

The regulations also provide that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015).

Other codes pertaining to the knee that offer higher disability ratings than that currently assigned include Diagnostic Codes 5256, which compensates for  ankylosis, and 5262, which compensates for impairment of tibia and fibula.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5258 provides a 20 percent rating is given for dislocated semilunar cartilage, with frequent episodes of locking, pain and effusion into the joint.  At the outset, the Board notes those diagnostic codes are not applicable because the medical evidence of record does not document the relevant pathologies.

The evidence of record shows that in June 2010, the veteran submitted a statement in which she reported only being able to run short distances due to the pain in her knee.  She also reported pain when walking, kneeling, crawling, and while wearing certain shoes.  (See VBMS, Statement in Support of Claim, 6/22/2010).  

In September 2010, the Veteran was afforded a VA examination in connection with her initial service-connection claim.  The examiner noted giving way in the left knee, although no instability.  Pain, stiffness and weakness were present.  Locking episodes occurred several times per week.  No episodes of dislocation or subluxation were documented.  Standing and sitting with bent knee brought on pain.  Pain was relieved with rest.  The examiner stated that the Veteran was able to stand for 15-30 minutes and was able to walk 1/4 of a mile.  She used a cane to ambulate.  
No patellar or meniscus abnormality was found.  Flexion was reported as being -10 to 120 degrees.  Extension was limited to 10 degrees.  There was objective evidence of pain with active motion, but no additional limitation due to pain was reported.  No ankylosis was found.  The examiner opined that the disability impacted the Veteran's occupational activities in that she experienced decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, and pain.  (See VBMS, VA Examination, 9/15/2010).  

A November 2010 VA primary care note indicated that the Veteran experienced left knee pain which was treated with over the counter pain medication.  (See VBMS, CAPRI, 11/22/2011).  

Private treatment records dated in January 2011 documented small effusion with distention of the joint capsule.  A negative drawer sign was reported.  The physician noted severe crepitus in the bilateral knees.  No abrasion, contusion or ecchymosis, deformity, instability, erythema, or lymphangitis or warmth was reported.  Tenderness to palpation was noted over the medial greater than lateral joint line.  Range of motion testing was not reported.  (See VBMS, Medical Treatment Record - Non-Government Facility, 12/7/2011).

On December 7, 2011, the Veteran was again afforded a VA examination.  At that time, the examiner reported daily pain in the left knee, aggravated by walking on hard surfaces, climbing, stooping, bending, and wearing high heels.  Flare-ups did not impact the function of the knee or lower leg.  Flexion was limited to 120 degrees with objective evidence of painful motion at 80 degrees.  Flexion was further limited to 110 degrees following repetitive use testing.  Extension was complete, with no objective evidence of painful motion; no further limitation was noted on repetition.  Functional loss included less movement than normal. Weakened movement, impaired ability to execute skilled movements smoothly, pain on movement, and swelling.  Strength was 4/5 on extension and flexion.  Joint stability was normal.  No evidence of patellar subluxation or dislocation was observed.  No meniscal conditions were reported.  The Veteran did not use an assistive device to ambulate.  No ankylosis was reported.  The examiner stated that the Veteran's ability to work was impacted in that she was limited as far as prolonged standing and walking.  She was not restricted on sedentary activities.  

In light of the above, the Board finds that for the period on appeal, the Veteran's left knee disability should be rated as 10 percent disabling.  In reaching this conclusion, the Board draws attention to the September 2010 VA examination report which found extension limited to 10 degrees, a criteria which is compensated by a 10 percent disability rating under the Diagnostic Code.  In considering whether an additional separate rating is appropriate, the Board does acknowledge that at that time, flexion was also limited, however, the examiner reported limitation to 120 degrees and a compensable rating is not available under the Diagnostic Code unless flexion is limited to 45 degrees.  Therefore, a secondary rating based on limitation of flexion is not appropriate.  Further, there was no evidence of instability found.  Therefore, a separate rating based on recurrent subluxation or lateral instability is also not appropriate in this matter.

Moving forward, the Board further notes that the December 2011 examination report documents complete extension without limitation, and therefore the knee is noncompensable based on limitation of extension from that date forward.  The report does show that flexion was limited to 80 degrees due to pain; however, regardless of that further limitation in flexion, it still does not rise to a degree where a compensable rating should be assigned under the Diagnostic Code.  Again, there is no evidence of lateral instability or subluxation that would give rise to a compensable rating.  However, although this examination report does not support a compensable rating based on the diagnostic criteria, because the evidence of record does clearly indicate that the Veteran experienced pain in the left knee, a minimally compensable 10 percent rating should continue to be assigned from that date.  See 38 C.F.R. § 4.59.

The Board has also considered whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, all symptoms and the level of disability resulting from the Veteran's left knee disability are addressed by the criteria found in the rating schedule.  The Veteran's reported symptoms include pain, weakness, limitation of motion, and ultimately a total replacement of the knee joint.  This is consistent with the various Diagnostic Codes pertaining to the knee.  Therefore, the first prong of the Thun test is not satisfied.  Additionally, there is no evidence of any related factor as contemplated by the second prong, in fact, there is no evidence that the Veteran became unemployable due to her knee disability, with only occasional missed work due to her knee pain and no evidence of any hospitalization due to the condition, other than the total knee replacement, which is provided for by the 100 percent rating granted in November 2015.  

Also considered by the Board is whether the collective effect of her other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is not presently service-connected for any other disabilities, and therefore, no collective effect may be found.    

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

In sum, the Board finds that the Veteran's left knee disability has resulted in no more than limitation of flexion to 80 degrees with pain, or in the alternative, limited to 10 degrees extension with pain.  Accordingly, a minimal compensable rating of 10 percent is appropriate.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)


ORDER

Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, patellofemoral pain syndrome, and periarticular osteopenia, for the period between February 18, 2010, and November 4, 2015, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


